      Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 1 of 29




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                  §
                                           §
       Petitioner,                         §
                                           §
vs.                                        §    CIVIL ACTION NO. 4:19-mc-3710
                                           §
LAURIE L. CHRISTENSEN,                     §
HARRIS COUNTY FIRE MARSHAL,                §
                                           §
        Respondent.                        §

          PETITION TO ENFORCE ADMINISTRATIVE SUBPOENAS ISSUED BY
      UNITED STATES CHEMICAL SAFETY AND HAZARD INVESTIGATION BOARD



                                               Respectfully submitted,

                                               RYAN K. PATRICK
                                               UNITED STATES ATTORNEY

                                     BY:        /s/ Jose Vela Jr.
                                               Jose Vela Jr.
                                               Assistant United States Attorney
                                               Attorney in Charge
                                               Fed ID# 25492
                                               Texas State Bar No. 24040072
                                               1000 Louisiana Street, Suite 2300
                                               Houston, Texas 77002
                                               (713) 567-9000
                                               Fax: (713) 718-3300
                                               Email: Jose.Vela@usdoj.gov

                                               Attorney for Petitioner
       Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 2 of 29



                                               TABLE OF CONTENTS
I.       INTRODUCTION. .......................................................................................................... 1

II.      JURISDICTION AND VENUE. ..................................................................................... 1

III.     THE PARTIES. ............................................................................................................... 2

IV.      BACKGROUND. ............................................................................................................ 5

V.       RESPONDENT’S FAILURE TO COMPLY WITH SUBPOENAS..............................13

VI.      CAUSE OF ACTION. ................................................................................................... 18

VII.     PRAYER FOR RELIEF. ....................................................................................................24




                                                                  i
       Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 3 of 29



                                               TABLE OF AUTHORITIES

UNITED STATES CONSTITUTION                                                                                             PAGE(S)

U.S. Constitution., Article VI, Clause 2..………………………………………………………20

CASES

Burlington Northern Railroad v. Office of Inspector General of the Railroad Retirement Board,
   983 F.2d 631 (5th Cir. 1993)...............................................................................13, 14, 18, 19

Cooper v. Aaron,
   358 U.S. 1 (1958)…………………………………………………………………………...20

Edgar v. Mite Corp.,
   457 U.S. 624 (1982)..............................................................................................................20

Endicott Johnson Corp. v. Perkins,
   317 U.S. 501 (1943)........................................................................................................14, 19

FTC v. Jim Walter Corp.,
  651 F.2d 251 (5th Cir. 1981)…………………………………............................................ 19

Gade v. National Solid Wastes Management Ass'n,
   505 U.S. 88 (1992)………………………………. ...……………………………….......20-21

In re Ramirez,
    905 F.2d 97 (5th Cir. 1990)...................................................................................................19

McCulloch v. Maryland,
  17 U.S. 316 (1819)………………………………………………………………………….20

Oklahoma Press Publishing Co. v. Walling,
   327 U.S. 186 (1946)………………………………………………………………………..19

PLIVA, Inc. v. Mensing,
   564 U.S. 604 (2011)………………………………………………………………….…… 22

United States v. Chevron U.S.A., Inc.,
   186 F.3d 644 (5th Cir. 1999).................................................................................................19

United States v. Davis,
   636 F.2d 1028 (5th Cir. 1981)……………………………………………………………...14

United States v. Powell,
   379 U.S. 48 (1964)....................................................................................................13, 14, 18




                                                                   ii
        Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 4 of 29




United States v. Texas Heart Institute,
   755 F.2d 469 (5th Cir. 1985)……………………………………………………………….14

United States v. Wilson,
   864 F.2d 1219 (5th Cir. 1989)……………………………………………………………...14

United States v. Transocean Deepwater Drilling, Inc.,
   767 F.3d 485 (5th Cir. 2013)……................................................................................13-14, 18

United States Department of Justice v. Utah Department of Corrections,
   2017 U.S. Dist. LEXIS 118470, *16-17 (D. Utah July 27, 2017) …………………………..22

Winters Ranch Partnership v. Viadero,
   123 F.3d 327 (5th Cir. 1997)…………………………………………………………….... 19

STATUTES

5 U.S.C. § 552(b)(5)……………………………………………………………………………23

5 U.S.C. § 7(a)……………………………………………………………………………….....23

28 U.S.C. § 1345………………………………………………………………………………...1

28 U.S.C. § 1391(b)……………………………………………………………………………..1

42 U.S.C. § 1600.3(b)……………………………………………………………………………3

42 U.S.C. § 7412(r)(6).....................................................................................................................2

42 U.S.C. §§ 7412(r)(6)(A)-(S).......................................................................................................1

42 U.S.C. § 7412(r)(6)(C)...............................................................................................................6

42 U.S.C. § 7412(r)(6)(C)(i)..................................................................................1, 2, 6, 13, 15, 18

42 U.S.C. § 7412(r)(6)(C)(ii)...........................................................................................................3

42 U.S.C. § 7412(r)(6)(E)...............................................................................................2, 6, 15, 18

42 U.S.C. § 7412(r)(6)(G)………………………………………………………………………..3

42 U.S.C. § 7412(r)(6)(L)..............................................................................................................18

42 U.S.C. § 7412(r)(6)(L)(i)................................................................................................. 1, 2, 18




                                                                      iii
       Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 5 of 29



42 U.S.C. § 7412(r)(6)(M)...............................................................................................1-3, 13, 18

42 U.S.C. § 7412(r)(6)(Q).............................................................................................................23

42 U.S.C. § 7607(a)....................................................................................................... 1-3, 13, 18

Clean Air Act Amendments of 1990, 42 U.S.C. § 7412(r)(6); Pub. L. 101-549,
Title III, § 301, 104 Stat. 2399, 2531 (November 15, 1990)…………………………………….2

Senate Report Number 101-228, 101st Congress, 1st Session 211 (1989) ………………………4




                                                                    iv
      Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 6 of 29



I.     INTRODUCTION

       1.      The United States of America, on behalf of its agency, the United States

Chemical Safety and Hazard Investigation Board (“CSB” or “Board”), petitions this Court to

require Respondent Laurie L. Christensen, the Fire Marshal of Harris County, Texas (

“Respondent”), to comply fully with two CSB administrative subpoenas. These subpoenas,

properly served on Respondent Christensen on June 21, 2019, called for production of

documents on July 8, 2019. As of the date of this filing, Respondent has refused to submit a

single document, even unobjectionable documents, photos, and other similar information already

provided to others. Accordingly, the United States has filed this Petition to Enforce, and avers to

this Court as follows:

II.    JURISDICTION AND VENUE

       2.      This is a proceeding brought pursuant to the provisions of 42 U.S.C.§§

7412(r)(6)(A)-(S), and more specifically §§ 7412(r)(6)(C)(i), L(i), and (M), as well as 42 U.S.C.

§ 7607(a) to enforce two CSB subpoenas duces tecum for information critical to ongoing CSB

investigations. This Court has jurisdiction under 28 U.S.C. § 1345, 42 U.S.C.§§ 7412(r)(6)(A)-

(S), and 42 U.S.C. § 7607(a).

       3.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in that Respondent is the Fire

Marshal of Harris County, the county that covers the geographical location of the two different

chemical accidents under investigation by the CSB at issue in this Petition. The Respondent

maintains both of its offices within Harris County. The Respondent has control of information

needed by the CSB to conduct its investigations. The Respondent, and the materials sought

within her possession and/or control, and her office’s “keeper of records” are properly subject

to the CSB’s subpoena powers enumerated above.




                                                 1
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 7 of 29



       III.    THE PARTIES

       4.      The CSB is an independent federal investigative safety agency of the United

States Government which was established by the Clean Air Act Amendments of 1990 and

became operational in 1998. See 42 U.S.C. § 7412(r)(6); Pub. L. 101-549, Title III, § 301, 104

Stat. 2399, 2531 (November 15, 1990); see generally https://www.csb.gov/about-the-csb/.

CSB is authorized by law to “investigate (or cause to be investigated), determine and report to

the public in writing the facts, conditions, and circumstances and the cause or probable cause of

any accidental release resulting in a fatality, serious injury or substantial property damages.”

42 U.S.C. § 7412(r)(6)(C)(i). In the CSB’s enabling statute, Congress further mandated: “In no

event shall the Board forego an investigation where an accidental release causes a fatality or

serious injury among the general public, or had the potential to cause substantial property

damage or a number of deaths or injuries among the general public.” 42 U.S.C. §

7412(r)(6)(E). The CSB has jurisdiction to issue the subpoenas pursuant to 42 U.S.C. §§

7412(r)(6)(C)(i), (L)(i), (M), and 7607(a). In support of this mission, CSB:

       a.      The CSB enabling statute states: “upon authority of the Board, any member

thereof, any administrative law judge employed by or assigned to the Board, or any officer or

employee duly designated by the Board, may for the purpose of carrying out duties authorized

by subparagraph (C)(i) hold such hearings, sit and act at such times and places, administer such

oaths, and require by subpoena or otherwise attendance and testimony of such witnesses and

the production of evidence and may require by order that any person engaged in the production,

processing, handling, or storage of extremely hazardous substances submit written reports and

responses to requests and questions within such time and in such form as the Board may

require.” 42 U.S.C. § 7412(r)(6)(L)(i) (all emphasis added).




                                                  2
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 8 of 29



       b.      “may use any information gathering authority of the Administrator [ o f t h e

E P A ] under this chapter, including the subpoena power provided in [42 U.S.C. §] 7607(a)(1).”

42 U.S.C. § 7412(r)(6)(M). 42 U.S.C. § 7607(a) states, in pertinent part, that the

“Administrator may issue subpoenas for the attendance and testimony of witnesses and the

production of relevant papers, books and document . . . [and] [i]n case of contumacy or refusal

to obey a subpoena served upon any person under this subparagraph, the district court of the

United States for any district in which such person is found or resides or transacts business,

upon application by the United States and after notice to such persons, shall have jurisdiction to

issue an order requiring such person to appear and give testimony before the Administrator to

appear and produce papers, books, and documents before the Administrator, or both, and any

failure to obey such order of the court may be punished by such court as a contempt thereof.”

       c.      Like the National Transportation Safety Board, upon which it was modeled, the

CSB’s investigations are not intended for regulatory compliance, or civil or criminal

enforcement, purposes. Rather, the CSB has a broad public safety mission focused on

investigating accidental releases and recommending measures to prevent and minimize the risk

of industrial chemical accidents. See 42 U.S.C. § 7412(r)(6)(C)(ii); see also 42 U.S.C.

§1600.3(b). Further, “[n]o part of the conclusions, findings or recommendations of the Board

relating to any accidental release or the investigation thereof shall be admitted as evidence or

used in any action or suit for damages arising out of any matter mentioned in such report.” 42

U.S.C. § 7412(r)(6)(G).

       d.      The CSB conducts systematic root cause investigations into accidental releases

arising under its jurisdiction. The agency’s legislative history informs the CSB that is must

pursue an “all cause” theory of causation, going far beyond the mere mode of failure, such as a




                                                 3
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 9 of 29



corroded pipe or a malfunctioning valve.

                       The purpose of the investigation is to determine the conditions and
               circumstances which led up to the accident and to identify the cause or probable
               cause. It is not the role of the Board to apportion blame or to fix liability; that is
               the responsibility of a court of law. Rather, the Board is to identify those actions,
               omissions, events, and conditions (or combination thereof) which led to the
               accident or incident for the purpose of recommending modifications to processes,
               equipment, and procedures to prevent similar accidents or incidents in the future.
               The Board should take on “all cause” theory in discharging its investigatory
               duties. It is not the single, necessary or sufficient cause which is to be the focus
               of the Board’s inquiry, but all circumstances which contributed to the accident
               (and which may effectively be modified to improve safety) are circumstances of
               concern. “Multiple causation” is, in fact, the norm and it is expected that the
               Board will follow many strands of inquiry in response to each accidental
               release.”

               Sen. Rep. No. 101-228, 101st Cong., 1st Sess. 211 (1989).

       By necessity, therefore, the CSB examines safety systems, management decision-

making, staffing, technology, as well as existing local, state and federal regulatory structures and

oversight, along with efforts by first responders, in an effort to understand what happened and

why, to educate stakeholders on the facts and circumstances of the underlying incident, and to

propose and advocate for needed safety recommendations to ensure the entire industry improves

and the same or similar accidents do not recur.

       5.      Respondent, Laurie L. Christensen, is the Fire Marshal for Harris County, Texas,

an appointed county official. Respondent conducts business exclusively in Harris County,

Texas, maintains two offices in the county, and maintains her agency’s headquarters at 2318

Atascocita Road, Humble Texas, 77369 (https://www.hcfmo.net/officeLocations.aspx). Both

offices are located within the Houston Division of the United States District Court for the

Southern District of Texas. Respondent’s office’s mission statement states: “The mission of the

Harris County Fire Marshal’s Office is to safeguard the lives and property of the residents in

Harris County through effective fire prevention, fire investigation, education, emergency




                                                  4
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 10 of 29



response, and emergency management.” https://www.hcfmo.net/whoWeAre.aspx.

       IV.     BACKGROUND

       6.      The CSB is conducting investigations into two separate accidental releases

within its established investigative jurisdiction, at two different sites, owned and operated by

two different companies, both of which are located in Harris County, Texas. Both

investigations are being improperly delayed and impeded by the Respondent due to

Respondent’s failure to produce information in her possession that the CSB needs to conduct its

investigations. The two investigations are:

       a.      International Terminal Company, CSB Investigation Number 2019-02-I-TX.

The CSB is investigating the massive tank fire which occurred at the Intercontinental Terminal

Company (ITC) at 10:00 am on March 17, 2019 at the company’s facility in Deer Park, Texas.

The fire engulfed 11 above ground storage tanks containing a variety of hydrocarbons. The

burning hydrocarbons sent a plume of hazardous materials into the areas surrounding the

facility, which resulted in a significant threat to the local populace, and multiple orders for

community members to shelter in place. The fire and explosion also caused significant damage

to private property and economic loss. See Exhibit 1, ¶ 15, Sworn Declaration of Daniel

Tillema, CSB Investigator-In-Charge and Investigations Supervisor; see also

https://www.csb.gov/intercontinental-terminal-company-itc-tank-fire/.

       b.      KMCO, LLC, CSB Investigation Number 2019-01-I-TX. The CSB is

investigating the fire and explosion which occurred at the KMCO custom chemical process and

specialty chemical manufacturing facility in Crosby Texas which occurred at 10:46 am on

April 2, 2019. The fire and explosion caused one fatality, injured a total of 30 workers – many

of whom suffered serious injuries – as well as significant damage to private property, economic




                                                  5
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 11 of 29



loss, significant job loss, and the smoke from the burning chemicals posed a threat to the local

community and led to a shelter in place for people living within one mile of the facility.    See

Ex. 1, ¶ 30; see also https://www.csb.gov/kmco-llc-fatal-fire-and-explosion-/.

         c.    Both incidents involved the accidental release of hazardous liquid hydrocarbons,

flammable gas, ch emi cal s, and regulated substances or extremely hazardous substances, into

the ambient air. The ITC incident resulted in substantial property damage and posed a threat to

the health of residents in the community surrounding the facilities and the public at large. The

KMCO incident resulted in a fatality, serious injuries, and posed a threat to the health of

residents in the community surrounding the facilities and the public at large. Ex. 1, ¶¶ 15-17,

30-32.

         d.    These investigations required deployment of six CSB investigators, along with a

significant commitment of time, money and other resources by the entire agency to investigate

these serious incidents. Ex. 1, ¶¶ 16, 33. In fact, at the time of the deployments, the CSB only

had seven chemical incident investigators. Thus, the CSB committed nearly all of its

investigators to investigate these twos serious accidents. See Ex. 1, ¶¶ 16, 33.

         7.    As a matter of law, pursuant to 42 U.S.C. § 7412(r)(6)(C), the CSB is

investigating the accidental release of regulated substances or other extremely hazardous

substances from both sites into the ambient air. Indeed, due to the resulting and potential

fatalities, serious injuries, threats to the health of residents in the community surrounding the

facilities and the public at large, and substantial property damage, the CSB is required by 42

U.S.C. §§ 7412(r)(6)(C)(i), and (E), to investigate these incidents.

         8.    On March 21, 2019, in accordance with the CSB’s enabling statute, and in

compliance with all internal agency requirements the CSB deployed investigators to ITC. On




                                                  6
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 12 of 29



April 2, 2019, during the early phase of the ITC deployment, the KMCO incident occurred. On

April 3, 2019, in accordance with the CSB’s enabling statute and in compliance with, CSB

investigators were then jointly and simultaneously deployed to that incident as well. Ex. 1, ¶¶

15-16, 22-23, 31-32.

       9.      As it does in the majority of serious, large-scale chemical incidents where the

CSB deploys large investigative teams of investigators, the deployed CSB team members were

prepared to conduct parallel investigations of both incidents, potentially alongside other federal,

state and local investigative agencies, first responders, representatives of insurers, legal counsel

for emerging plaintiffs, and other potentially interested parties. The investigators in charge of

both investigations on behalf of the CSB, and the investigations supervisor involved in both

investigations, have all investigated numerous serious accidental releases under the CSB’s

jurisdiction, including at least three recent accidents in Harris County, and multiple parallel

investigations where simultaneous local, state and federal investigations were initiated by a

variety of investigative agencies. Ex. 1, ¶¶ 1-14.

       10.     On March 21, 2019, and April 3, 2019, the CSB informed ITC and KMCO,

respectively, of investigations the CSB was launching into the incidents which occurred at their

facilities and instructed representatives of both companies to ensure that all relevant evidence

be preserved, unaltered, and protected from damage or destruction. See Exhibit 2, April 3,

2019 Evidence Preservation Letter from CSB to ITC, and Exhibit 3, April 3, 2019 Evidence

Preservation Letter from CSB to KMCO; see also Ex. 1, ¶¶ 16, 31.

       11.     Both companies were fully cooperative with the CSB’s efforts, until CSB

investigators were told by representatives of both companies that they were instructed by

members of the HCFMO to stop cooperating with the CSB. Subsequently, representatives of




                                                  7
    Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 13 of 29



the HCFMO also confirmed their direction for companies to cease cooperating with the CSB to

CSB investigators. Ex. 1, ¶¶ 18-25, 33-35.

       12.     Respondent Fire Marshal, through its representatives and through legal counsel,

informed the CSB that the Fire Marshal’s office investigation took precedence over the work of

the CSB due to the lack of an “enforcement” mandate in the CSB’s mission, and sought to

block the CSB from accessing information it needed (and still needs) for completion of its

investigations. As law enforcement, the Fire Marshal’s office physically controlled the site, and

so the CSB had to defer its investigations using its own authorities at least temporarily,

pursuant to an arrangement that the Fire Marshal would share information with the CSB;

however, the CSB later discovered that the Fire Marshal would not keep her word and would

not voluntarily share the needed information. Ex. 1, ¶ 51.

       13.     The CSB had promptly and efficiently sought to commence these two

investigations. In unprecedented fashion, the CSB experienced significant delays caused by the

interference and obstruction of a county government official during the early phase of its

federal investigation. Specifically, CSB investigators sought to take their own independent

photos and video footage of the accident sites and equipment, requested and collected

documents through standard document requests and attempted to obtain timely witness

interviews while witnesses remained nearby, with fresh recollections of key facts and events, in

accordance with good investigative practice. The CSB investigators were extremely

uncomfortable with these delays but understood the delays were predicated on assurances of

Harris County officials, including the Fire Marshal and representatives of her office, as well as

legal officials from Harris County. See Ex. 1, ¶¶ 18, 23, 45-46. The CSB, however, could only

wait so long without compromising the efficiency and effectiveness of its deployed




                                                 8
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 14 of 29



investigators’ efforts in the field, wasting value time, resources and opportunities to accomplish

critical tasks, in reliance on county officials’ assurances of subsequent cooperation and

relatively positive past experiences in the jurisdiction with respect to information sharing.

         14.      The CSB made repeated requests for voluntary production of this same

information throughout the early phase of the investigation. Those requests were not honored

and information was not provided by Respondent. Ex. 1, ¶¶ 45, 51.

         15.      Respondent was and still is in possession and control of documents, information,

and other tangible evidentiary items that are relevant to the above-described investigation. As a

result, the CSB needed to move forward with a more formal demand for production of

information needed to conduct its investigations.

         16.      First Set of Subpoenas. On May 21, 2019, the CSB originally served two

subpoenas on the Harris County Attorney’s Office to Barbara Armstrong, Managing Attorney,

General Counsel Group of Harris County. One was focused on ITC, the other focused on

KMCO. The subpoenas were based on the previously requested information relative to the

CSB’s investigations into the ITC tank farm fire and KMCO chemical explosion and fire, and

quite similar in scope and content to previous subpoenas issued to Ms. Armstrong in past

investigations where there were no objections made and Harris County complied by mailing the

desired information to the CSB’s Western Regional Office in Denver, Colorado. 1 The reasons



1
  For example, in the CSB’s DuPont investigation in Harris County, Mr. Tillema served a subpoena on Ms. Armstrong
for the following: “Any and all records relating to the November 15, 2014, multi-fatality incident at the DuPont
facility in La Porte, Texas, including but not limited to photographs, video recordings, atmospheric gas testing, air
monitoring, witness statements, deployment information, notes, and correspondence.” The County provided the
CSB with the information demanded in this serious accident involving four fatalities and significant potential
danger to the public was produced in a timely fashion, in accordance with the standard instructions provided, and
with no objections or concerns expressed. Similarly, the CSB served Attorney Sarah Utley for information in its
Arkema investigation, and the County provided the CSB with the information demanded, again with no objections
or concerns expressed. Ex. 1, ¶ 14.




                                                         9
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 15 of 29



for serving Ms. Armstrong with these two subpoenas were that the CSB had been instructed to

coordinate all information requests with Harris County through her. In addition, this was also

the same procedure utilized by the CSB when it issued “friendly” subpoenas to Harris County

in the CSB’s DuPont La Porte and Arkema investigations, with positive results in both past

instances. Ex. 1, ¶¶ 40-43.

        17.     On March 25, 2109, the Harris County Attorney’s Office submitted objections to

both subpoenas. The objections specified were: that the subpoenas sought “information

protected by the attorney client privilege,” that the “information is protected attorney work

product,” and that “the subpoena is beyond the geographical scope of range.” See Exhibit 4,

“Response and Objections to Subpoena – ITC Tank Farm Fire,” dated March 25, 2019, signed

Graylon D. Wells, and Exhibit 5, “Response and Objections to Subpoena – KMCO Explosion

and Fire,” dated March 25, 2019, signed Graylon D. Wells.

        18.     Harris County then concluded its response, noting “Notwithstanding the above

listed objections, Respondent is not in possession of any documents responsive to this request.”

Id.; see also Ex. 1, ¶¶ 27, 43.

        19.     Second Set of Subpoenas. While the CSB asserts that the service on Ms.

Armstrong was proper, comported with Harris County Attorney’s Office direction on who the

appropriate contact was supposed to be (and had been in past investigations), and that all

indications are that the information sought was either in Ms. Armstrong’s control or possession,

the CSB nonetheless prepared a second set of subpoenas on Respondent directly as the head of

the Harris County Fire Marshal’s Office and the “keeper of records” within her own office. Ex.

1, ¶¶ 28, 44.




                                                 10
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 16 of 29



       20.     On June 14, 2019, the undersigned attorney sent an email requesting voluntary

and negotiated resolution of the CSB’s subpoenas issued to the Respondent. See Exhibit 10,

email from U.S. Attorney to legal counsel for Respondent.

       21.     On June 21, 2019, the CSB served Respondent with a subpoena for records

relevant to the agency’s ITC investigation. See Exhibit 6. That subpoena demanded production

of: (1) Video recordings, including but not limited to, drone footage, GoPro footage, hand-held

camera footage, or similar video related to the ITC incident; (2) Photos in their native digital

format related to the ITC incident; (3) Incident or incident response report(s) related to the ITC

incident; and (4) Scribe notes related to the ITC incident. The subpoena also contained

detailed instructions related to compliance. Instructions included production of demanded

information by July 8, 2019, at the local United States Attorney’s Office, in care of the

undersigned attorney, located at 1000 Louisiana Street, Suite 2300, Houston, Texas, 77002. Ex.

6.

       22.     On June 21, 2019, the CSB also served Respondent with a subpoena for records

relevant to the agency’s KMCO investigation. See Exhibit 7. That subpoena demanded

production of: (1) Employee, contractor, or witness interview records including, but not

limited to, notes, summary documents, or recordings; (2) Video recordings including, but not

limited to drone video, and GoPro or similar devices; (3) Photographs in their native digital

format; and (4) Incident response report(s); (5) Injury reports (if any) for personnel injured as

part of the KMCO incident response efforts; (6) Any subpoena issued to KMCO; (7) Records

which indicate the names of any Harris County Fire Marshal or KMCO personnel who

participated in removal of the y-strainer; and (8) Records of the y-strainer removal not included

in the above requests, such as notes or written plans. The subpoena also contained the same




                                                 11
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 17 of 29



detailed instructions related to compliance as had accompanied service of the ITC subpoena,

including the same July 8, 2019 deadline for compliance, and the same location local address

for production of the demanded documents. Ex. 7.

       23.     Respondent failed to comply with the subpoenas and did not produce any

records as required by the subpoenas. Ex. 1, ¶¶ 29, 43, 45-47, 49, 51.

       24.     Instead, on July, 8, 2019, Respondent filed objections to the subpoenas with Mr.

Vela, none of which have any merit. See Exhibit 8, “Respondent’s Objections to Chemical

Safety and Hazard Investigation Board’s June 24, 2019 Subpoena Relating to the ITC Tank

Farm Fire,” dated July 8, 2019, signed by Lisa R. Hulsey; and Exhibit 9, “Respondent’s

Amended Objections to Chemical Safety and Hazard Investigation Board’s June 24, 2019

Subpoena Relating to the KMCO Explosion and Fire,” dated July 8, 2019, signed by Lisa R.

Hulsey. Respondent objected to the subpoenas on several grounds, as summarized in

paragraphs 25-26, infra.

       25.     First, Respondent alleges that somehow providing the CSB this basic

information will somehow “interfere with Respondent’s “detection, investigation and

prosecution of crime.” Second, Respondent asserts that the CSB subpoena commanded

production of “preliminary advice, opinions and recommendations and other information” with

respect to Respondent’s work onsite. Third, Respondent wrongly applies 42 U.S.C. §

7412(r)(6)(Q) that somehow the CSB would receive material pursuant to the subpoena and

simply make it available to the public, which is false (see discussion, infra, in ¶ 44), ignores the

section of the directions that invites those parties who are subject to a CSB subpoena to

annotate what materials (if any) may be confidential or otherwise privileged from disclosure,

and ignores past experience with the CSB where no issue involving the release of sensitive




                                                 12
    Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 18 of 29



information ever occurred.

       26.     Second, Respondent also raises some the following technical objections, citing

ambiguity, questions over the formats of electronically stored information, production of

information in draft form, information that is cumulative or duplicative, and/or information that

is available from some other source. These objections lacked appropriate support in law and

fact and ignored the legal effect of the Supremacy Clause of the U.S. Constitution as well as

well-established federal law and interpretive case law regarding the enforcement of

administrative subpoenas by a federal agency.

       27.     Each objection raised by Respondent lacks merit and none relieve respondent of

its obligation to produce the information sought in the subpoenas. Respondent ignored the legal

effect of the Supremacy Clause of the U.S. Constitution as well as well-established federal law

and interpretive case law regarding the enforcement of administrative subpoenas by a federal

agency.

       V.      RESPONDENT’S FAILURE TO COMPLY WITH SUBPOENAS

       28.     This Court is authorized to enforce the subpoenas under 42 U.S.C.§§

7412(r)(6)(C)(i), L(i), M, and 42 U.S.C. § 7607(a), and in accordance with the standard set forth

in United States v. Powell, 379 U.S. 48, 57-58 (1964). Under Powell, the United States must

establish four elements: (1) there must be a legitimate purpose of the investigation; (2) the

specific inquiry must be relevant to that purpose; (3) the information sought must not already be

in the CSB’s possession; and (4) all internal administrative procedures must have been

followed. See Powell, 379 U.S. at 57-58. See also United States v. Transocean Deepwater

Drilling, Inc., 767 F.3d 485, 489 (2014), citing Burlington Northern Railroad v. Office of

Inspector General of the Railroad Retirement Board, 983 F.2d 631, 638 (5th Cir. 1993)




                                                 13
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 19 of 29



(condensing requirements for judicial enforcement of administrative subpoenas three factors:

“(1) the subpoena is within the statutory authority of the agency; (2) the information sought is

reasonably relevant to the inquiry; and (3) the demand is not unreasonably broad or

burdensome.").

       29.     The Powell standard is intended to be “a minimal burden” and one “which may

be met by a simple affidavit filed with the petition to enforce.” United States v. Texas Heart

Institute, 755 F.2d 469, 474 (5th Cir. 1985); see also Burlington Northern Railroad v. Office of

Inspector General of the Railroad Retirement Board, 983 F.2d 631, 637 (5th Cir. 1993) (“It is

settled that the requirements for judicial enforcement of an administrative subpoena are

minimal.”).   See also Endicott Johnson Corp., 317 U.S. at 509; United States v. Transocean

Deepwater Drilling, Inc., 767 F.3d at 489; Ramirez, 905 F.2d at 98-99.

       30.     If this Court determines that the United States has established its prima facie

case under Powell, the burden of going forward shifts to Respondent. See United States v.

Wilson, 864 F.2d 1219, 1222 (5th Cir. 1989); United States v. Transocean Deepwater Drilling,

Inc., 767 F.3d at 489. The Court may order Respondent to “show cause” why it is not required

to comply with the subpoenas. Wilson, 864 F.2d at 1222; United States v. Davis, 636 F.2d

1028, 1034 (5th Cir. 1981). Respondent may meet its “show cause” burden by: (1)

“disprov[ing] one of the four elements of the United States prima facie showing” under Powell;

or (2) “demonstrat[ing] that judicial enforcement of the summons would otherwise constitute an

abuse of the court’s process. Davis, 636 F.2d at 1034 (burden of proof on the taxpayer to show

abuse of court’s process, such as to harass a party or to force a party to settle a collateral matter,

or for any purpose not done in good faith). The United States meets the Powell standard as

follows:




                                                  14
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 20 of 29



        31.     Legitimate purpose. There is a legitimate purpose to the two current

investigations in which the CSB issued administrative subpoenas. The CSB is statutorily

authorized and mandated to investigate and report to the public in writing the facts, conditions,

and circumstances and the cause or probable cause of the release of hazardous liquid

hydrocarbons, flammable gas and other regulated substances or extremely hazardous substances

into the ambient air a n d both incidents resulted in either fatalities, serious injuries, threats to

the health of residents in the community surrounding the facilities and the public at large, and

substantial property damage. Ex. 1; 42 U.S.C. §§ 7412(r)(6)(C)(i), (E).

        32.     Relevance. The information requested in the aforementioned subpoenas, and

explained in detail above, is relevant and necessary for CSB to properly investigate both of

these incidents. Ex. 1, ¶¶ 1-3, 26, 37. Each and every demand for information is relevant. Ex.

1, ¶¶ 1-3, 26, 37, 43, 45, 48, 52.

        a.      In its subpoena for information relating to the ITC investigation, the CSB

demanded production of critical information it would normally obtain early in an investigation.

As explained in Paragraph 4, supra, CSB chemical incident investigators – more than any other

investigators from state or federal government agencies at work within the chemical industry –

are conducting a technically oriented, “all cause” investigation, and it is essential that even the

most minute details, in an accurate and chronological manner, are made available to the CSB

for consideration and analysis. Photos, videos, and drone footage are ideal evidence,

documenting an accidental release, firefighting efforts, and post-accident scenes. The exact

location of various pieces of equipment must be known, as observed by the witnesses. It must

also be understood what the witnesses saw, and what they did, before, during and after an

incident, so a proper analysis of an accident scene, and all evidence within that accident scene,




                                                  15
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 21 of 29



can be made. Whether equipment was moved, what valve position(s) may have been, what the

orientation of piping or other equipment was before, during and after the accident and response,

what was seen or heard or even smelled by witnesses at crucial times during the accidental

release, during firefighting, and after the accident, can all help the CSB ascertain a technical

cause of an accident even when there is a scene of total devastation, which gets further

compromised by firefighting activities, such as what occurred at ITC. Any early comments

made by witnesses, which may not have been repeated in subsequent interviews, consistent or

inconsistent statements, along with any contemporaneous dialogue that may have occurred with

these critical witnesses on matters of fact, observations and opinions, as captured in

contemporaneously produced or close-in time scribe notes, are also necessary in the CSB’s

experience. The potential for learning how, when and where a leak may have started, or some

other point of origin for the fire, and how the fire progressed through the tank farm while an

active incident and during emergency response is critical to the CSB’s understanding of what

happened and what could be done differently in the future to prevent or mitigate the effect of

such an incident through the agency’s safety recommendations program. Generally, this type of

information is readily provided by local first responders, so CSB investigators can immediately

start to make use of that information and pursue various lines of inquiry, evidence collection,

sampling, testing, and the like. The CSB has been deprived of this critical information and it

cannot go back and recreate it for itself due to the passage of time and changed circumstances.

Ex. 1, ¶ 26.

       b.      Similar to the justification noted above with respect to the information requested

relating to the ITC investigation, the information requested of KMCO is directly relevant to the

CSB’s ongoing investigation in that matter, and the desired information will reveal, corroborate




                                                 16
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 22 of 29



or otherwise document critical facts and conditions related to the accident, the accident scene,

and post-accident operations undertaken by first responders and others. Whether by photo,

video, or drone footage, as well as witness testimony, the CSB must understand how the leak at

KMCO evolved, when and where it began, and how the incident progressed, including response

by company officials, employees and contractors, and first responders. The CSB must learn

more about the nature and extent of injuries and see what it can learn what it can from those

first responders who have completed incident reports that document things like chronological

accident timelines, key facts and observations that led to particular responses on the ground

during firefighting and emergency response, and the like. It is also critically important that the

CSB learn the details about the removal of the y-strainer, the central piece of evidence in this

investigation, which is yet to be tested, from planning to eventual execution of that testing, to

ensure the physical integrity of the y-strainer remained intact, to verify that chain of custody

was maintained, and to make any adjustments needed in testing or analytics with respect to the

y-strainer in its current state versus how it was found when located in situ within the facility.

By way of comparison to other investigations where a local Fire Marshal office is cooperating,

in the CSB’s PES investigation, which is focused on an even larger and more significant

accidental release investigation at a refinery in Philadelphia, Pennsylvania which occurred on

June 21 – approximately two months after KMCO – the CSB has already taken custody of

critical evidence and sent it out for testing. Ex. 1, ¶ 37.

        33.     Information not in CSB Possession. Respondent blocked CSB access to

evidence, information and people, demanding cooperation from the CSB and indicating it

would cooperate with information sharing in return, and then refusing to provide the CSB with

what it needed, but only after the CSB’s opportunity to gather such time-sensitive information




                                                  17
      Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 23 of 29



for itself had passed. Ex. 1, ¶ 45, 49, 51, 52. Respondent then failed to comply with the two

administrative subpoenas properly issued by the CSB in the furtherance of its statutorily

authorized investigations, even though it has honored similar subpoenas in the past. Ex. 1, ¶¶

14, 40-42. Respondent’s refusal to comply with the subpoenas continues as of the date of this

Petition. The books, papers, records, documents, response to interrogatories, or other data

sought by the subpoenas are not in the possession of CSB, and they are needed. Ex. 1, ¶¶ 3, 29,

43, 45-46, 49, 51-52.

        34.    Proper Procedures. All administrative steps required by 42 U.S.C. §

7412(r)(6)(L), (M), and 42 U.S.C. § 7607(a) for the issuance of the subpoenas have been taken,

including following all established CSB internal procedures. Ex. 1, ¶¶ 3, 28, 44.

VI.     CAUSE OF ACTION

        35.    Petitioner re-alleges and incorporates by reference, as is fully set forth herein, the

allegations in paragraphs 1-34 above.

        36.    This Court should enforce the abovementioned subpoenas as each accidental

release is well within the CSB’s investigative jurisdictional mandate and satisfies its burdens

under applicable federal law. See 42 U.S.C. §§ 7412(r)(6)(C)(i), (E), (L)(i) and (M); Powell,

379 U.S. at 57-58; Burlington Northern Railroad, 983 F.2d at 637.

        37.     The CSB has previously appeared in this federal circuit and successfully

enforced its administrative subpoenas, which were then affirmed on appeal. In United States v.

Transocean Deepwater Drilling, Inc., 767 F.3d 485, 489 (5th Cir. 2014), the CSB issued five

administrative subpoenas to Transocean with respect to its role as the driller in the CSB’s

investigation of the Macondo well blowout. This blowout and accompanying explosion and fire

killed eleven workers, released extremely hazardous substances into the ambient air (along with




                                                 18
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 24 of 29



five million barrels of oil into the Gulf of Mexico), sank the drilling rig Deepwater Horizon, and

caused significant environmental and property damage. The enforcement of the two

administrative subpoenas in the case at bar are even more straightforward, because there is not a

jurisdictional dispute being raised by Respondent, and the matters being investigated at ITC and

KMCO are exactly the type of incidents Congress intended for the CSB to investigate. Both

involve serious accidents that specifically involved releases of extremely hazardous substances

into the ambient air from stationary sources, causing fatalities, serious injuries, and posed threats

to the communities adjacent to the facilities and the public at large, along with significant private

property damage. In reviewing jurisdiction for enforcement, it is noted that a district court may

not inquire into an agency’s jurisdiction in an action for enforcement of an administrative

subpoena so long as the material sought by subpoena is not “plainly incompetent or irrelevant to

any lawful purpose” of an agency. Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 509

(1943); In re Ramirez, 905 F.2d 97, 98-99 (5th Cir. 1990).

       38.     The subpoenas issued are for a lawful purpose and within CSB’s statutory

authority, the information subpoenaed is relevant and necessary to the purpose for which it was

subpoenaed, the subpoenas are reasonable and not overly broad or burdensome, and the

subpoenas have not been issued for an improper purpose such as harassment. See Oklahoma

Press Publishing Co. v. Walling, 327 U.S. 186, 209 (1946); Chevron U.S.A., Inc., 186 F.3d 186

F.3d 644, 647 (5th Cir. 1999); Winters Ranch Partnership v. Viadero, 123 F.3d 327, 329, 335

(5th Cir. 1997); Burlington Northern Railroad, 983 F.2d at 631, 638-39, n.3; F.T.C. v. Jim

Walter Corp., 651 F.2d 251, 258 (5th Cir. 1981) (“a subpoena is not unreasonably burdensome

unless compliance threatens to unduly disrupt or seriously hinder normal operations of a

business.”).




                                                  19
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 25 of 29



       39.     A state government or local subdivision thereof should not be able to frustrate a

legitimate federal statutory purpose. “The Constitution, and the laws of the United States which

shall be made in pursuance thereof . . . under the authority of the United States, shall be the

supreme law of the land; and the judges in every state shall be bound thereby, anything in the

Constitution or laws of any State to the contrary notwithstanding.” U.S. CONST., ART. VI.

       40.     Several cases decided by the U.S. Supreme early in the history of the young

republic involved state laws that conflicted with laws or programs initiated by the federal

government. In McCulloch v. Maryland, 17 U.S. 316 (1819), the Court struck down as

unconstitutional a tax levied by the State of Maryland against the Bank of the United States. In

writing for the Court, Chief Justice Marshall held that “the States have no power, by taxation or

otherwise, to retard, impede, burden, or in any manner control, the operations of the

constitutional laws enacted by Congress to carry into execution the powers vested in the

general government.”

       41.     The scope of state laws deemed unconstitutional since those early years is wide.

In Cooper v. Aaron, 358 U.S. 1 (1958), the Court struck down state laws being implemented by

Little Rock school authorities to avoid implementing school desegregation ordered by Brown v.

Board of Education. In Edgar v. Mite Corp., 457 U.S. 624 (1982), the Court struck down the

Illinois Business Take-Over Act as both preempted by the Williams Act (a federal law that

defines of rules of acquisitions and tender offers) and that it unduly burdened interstate

commerce in violation of the Commerce Clause.

       42.     Cases along the lines noted above yielded the doctrine of federal preemption.

There are two forms of preemption recognized by the Supreme Court. The form of preemption

relevant in the matter at bar is called conflict preemption. In Gade v. National Solid Wastes




                                                 20
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 26 of 29



Management Ass'n, 505 U.S. 88 (1992), the Supreme Court reviewed a case involving conflict

preemption. In 1986, the Occupational Safety and Health Administration (OSHA) promulgated

interim regulations (later made final) which specified training requirements for employees

engaged in hazardous waste operations. In 1988, while OSHA's interim regulations were in

effect, the state of Illinois – without approval of the Secretary of Labor for a state plan for the

development and enforcement of an occupational safety and health standard – enacted two acts

which required the licensing of hazardous waste equipment operators, and laborers working at

hazardous waste cleanup sites. Before the Illinois licensing acts were to go into effect, a

hazardous waste trade association brought an action in federal district court against the director

of the Illinois Environmental Protection Agency (IEPA), seeking to enjoin the IEPA from

enforcing the Illinois licensing acts on the ground that such acts were pre-empted by the

Occupational Safety and Health Act. In ruling in favor of the trade association, the Court

explained:

        Pre-emption may be either expressed or implied, and “is compelled whether Congress'
command is explicitly stated in the statute's language or implicitly contained in its structure and
purpose." Jones v. Rath Packing Co., 430 U.S. 519, 525, (1977); Shaw v. Delta Air Lines, Inc.,
463 U.S. 85, 95 (1983); Fidelity Fed. Sav. & Loan Assn. v. De la Cuesta, 458 U.S. 141, 152-
153 (1982). Absent explicit pre-emptive language, we have recognized at least two types of
implied pre-emption: field pre-emption, where the scheme of federal regulation is "'so
pervasive as to make reasonable the inference that Congress left no room for the States to
supplement it,'" . . . and conflict pre-emption, where "compliance with both federal and state
regulations is a physical impossibility," Florida Lime & Avocado Growers, Inc. v. Paul, 373
U.S. 132, 142-143 (1963), or where state law "stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress," Hines v. Davidowitz, 312 U.S. 52,
67 (1941); Felder v. Casey, 487 U.S. 131, 138; Perez v. Campbell, 402 U.S. 637, 649 (1971).
(Internal and parallel citations omitted, emphasis added.)

Gade at 19.

       43.     In the present case, Respondent’s adherence to asserted state law create a

“physical impossibility” for her to comply with federal law, specifically, the Clean Air Act, and




                                                  21
     Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 27 of 29



simultaneously "stands as an obstacle to the accomplishment and execution of the full purposes

and objectives of Congress” with respect to the successful accomplishment of the CSB’s

mission requirements in these two investigations. As a result, this is a case of clear conflict

preemption, on two separate ground. Respondent cannot seek to comply with some aspect of

Texas law relating to her office’s mission work in the face of legitimate CSB needs for

information – especially where concerns raised by the Respondent are unfounded and sharing

information with the CSB will not imperil any Respondent’s work – and Respondent’s position

in withholding critical information stands as an obstacle to the accomplishment and execution

of the full purposes of the CSB’s statutory mission, as mandated in the Clean Air Act. See also

PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011) (on the issue of differing regulatory requirements

imposed by both the federal and state government with respect to drug labeling federal law

preempted competing state law requirements because “When the “ordinary meaning”

of federal law blocks a private party from independently accomplishing what state law requires,

that party has established pre-emption.” Id. at 623. Respondent’s bare assertion that state law

requires it not to share information with the CSB due to the CSB not being an “enforcement

agency” – even in the face of federal administrative subpoenas issued by the CSB’s in

accordance with its clear statutory powers – then Respondent’s asserted state law objections to

the cannot stand.

       44.     Similarly, in United States Department of Justice v. Utah Department of

Corrections, 2017 U.S. Dist. LEXIS 118470, (D. Utah July 27, 2017), a district court faced a

conflict that arose between a state law requiring federal law enforcement to have a search

warrant in order to access a drug related database on one hand, and the DEA’s administrative

subpoena power on the other. The district court found that such a case presented a conflict




                                                 22
    Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 28 of 29



where the federal and state laws “cannot consistently stand together” so “the state law must

give way to federal law” within our constitutional system. Id. at *16-17. This logic is

especially applicable in the matter at bar where no specific state law is even cited by

Respondent, and there is only a vague assertion that somehow the CSB obtaining the relevant

information would “interfere with Respondent’s “detection, investigation and prosecution of

crime,” and then incorrectly asserts that the mechanism for such “interference” is found in the

CSB’s enabling statute at 42 U.S.C. § 7412(r)(6)(Q) which instructs information sharing with

the public, and other named agencies. However, this argument misses the overall meaning

subsection (Q) and the intended protection of confidential information, and ignores (1) the

established CSB practice to release information to the public only upon request through the

Freedom of Information Act; and (2) the equally long-standing CSB practices for protecting

CSB records from disclosure during an open and ongoing CSB investigation (pursuant to the

deliberative process via Exemption 5 of the Freedom of Information Act) and protecting CSB

records from disclosure that could jeopardize any ongoing law enforcement investigation (on

the basis of not interfering with enforcement proceedings via Exemption 7 of the Freedom of

Information Act). See 5 U.S.C. §§ 552(b)(5) and (7)(a).

       45.     Ironically, in no way does the CSB want to exclude its federal or state or local

agency partners who may be participating in investigating either ITC or KMCO, whether in

administrative, civil or criminal investigations. Moreover, the CSB does not want to impair the

efficacy of any other agencies’ respective investigations. However, at a minimum, the CSB

must be allowed to conduct its own independent investigation pursuant to its established, lawful

authorities, in a timely and efficient manner, without interference from any state, county or

local government, or other political subdivision. To meet its statutory mission requirements, the




                                                 23
       Case 4:19-mc-03710 Document 1 Filed on 12/11/19 in TXSD Page 29 of 29



CSB requires the information it has been deprived of due to Respondent’s interference, and

now at issue in the matter of enforcing these two administrative subpoenas. The United States

asks that the subpoenas now be enforced.

VII.     PRAYER FOR RELIEF

         WHEREFORE, Petitioner respectfully prays:

         1.    That the Court enter an Order directing Laurie L. Christensen, the Fire Marshal

for Harris County, Texas, to comply with the CSB Subpoena and produce all items described in

the subpoena, or confirm in writing that no such items exist, within 14 days after the Order.

         2.    That the Court grant the United States such other and further relief as the Court

deems necessary and appropriate.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY

                                              BY:     /s/ Jose Vela Jr.
                                                     Jose Vela Jr.
                                                     Assistant United States Attorney
                                                     Attorney in Charge
                                                     Fed ID# 25492
                                                     Texas State Bar No. 24040072
                                                     1000 Louisiana Street, Suite 2300
                                                     Houston, Texas 77002
                                                     (713) 567-9000
                                                     Fax: (713) 718-3300
                                                     Email: Jose.Vela@usdoj.gov

                                                     ATTORNEY FOR THE PETITIONER




                                                24
